                        Case 17-10837-KG        Doc 1051        Filed 02/26/19       Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                          )
         In re:                                           )   Chapter 11
                                                          )
         SUNIVA, INC., 1                                  )   Case No. 17-10837 (KG)
                                                          )
                                 Debtor.                  )

                     NOTICE OF AGENDA OF MATTERS SCHEDULED
            FOR HEARING ON FEBRUARY 28, 2019 AT 1:00 P.M. (EASTERN) BEFORE
           THE HONORABLE KEVIN GROSS AT THE UNITED STATES BANKRUPTCY
              COURT FOR THE DISTRICT OF DELAWARE 824 MARKET STREET,
               COURTROOM 3, 6TH FLOOR WILMINGTON, DELAWARE 198012

I.            UNCONTESTED MATTERS GOING FORWARD

              1.        Motion of the Debtor for Authority to File under Seal an Unredacted Version of the
                        Debtor’s Motion to Enforce Settlement Agreement [Filed 2/13/19; D.I. 1022]

              Response Deadline: February 25, 2019 at 4:00 p.m.

              Related Documents: None.

              Response(s) Received: None.

              Status: This matter is going forward.

              2.        Motion to File under Seal Portions of SQN Asset Servicing, LLC’s Objection to
                        the Debtor’s Motion to Enforce Settlement Agreement [Filed 2/25/19; D.I. 1047]

              Response Deadline: February 28, 2019 at 1:00 p.m.

              Related Documents: None.

              Response(s) Received: None.

              Status: This matter is going forward.




     1
              The last four digits of the Debtor’s federal tax identification number is 2418. The Debtor’s corporate
     headquarters is located at 5765 Peachtree Industrial Blvd., Norcross, Georgia 30092.
     2
              Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
     6878) or facsimile (866-533-2946), no later than 12:00 p.m. one business day prior to the hearing.

     IMPAC 6095416v.1
                     Case 17-10837-KG      Doc 1051     Filed 02/26/19    Page 2 of 2



II.        CONTESTED MATTER GOING FORWARD

           3.        [SEALED] Debtor’s Motion to Enforce Settlement Agreement [Filed 2/13/19; D.I.
                     1019]

           Response Deadline: February 25, 2019 at 4:00 p.m.

           Related Documents:

                     (a)    Order Denying Debtor’s Motion for Entry of an Order Scheduling an
                            Expedited Hearing and Shortening Notice with Respect to (I) Debtor’s
                            Motion to Enforce Settlement Agreement and (II) the Related Motion to
                            Seal [Entered 2/14/19; D.I. 1024]

                     (b)    Notice of Hearing Regarding (I) Debtor’s Motion to Enforce Settlement
                            Agreement and (II) Motion of the Debtor for Authority to File under Seal
                            an Unredacted Version of the Debtor’s Motion to Enforce Settlement
                            Agreement [Filed 2/14/19; D.I. 1025]

           Response(s) Received:

                     (a)    [SEALED] SQN Asset Servicing, LLC’s Objection to the Debtor’s Motion
                            to Enforce Settlement Agreement [Filed 2/25/19; D.I. 1046]

           Status: This matter going forward.

      Dated: February 26, 2019               POTTER ANDERSON & CORROON LLP
             Wilmington, Delaware
                                             /s/ R. Stephen McNeill
                                             Jeremy W. Ryan (DE Bar No. 4057)
                                             R. Stephen McNeill (DE Bar No. 5210)
                                             1313 North Market Street, Sixth Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 984-6000
                                             Facsimile: (302) 658-1192

                                             -and-

                                             KILPATRICK TOWNSEND & STOCKTON LLP
                                             Todd C. Meyers, Esq.
                                             Colin M. Bernardino, Esq.
                                             1100 Peachtree Street NE, Suite 2800
                                             Atlanta, GA 30309
                                             Telephone: (404) 815-6500
                                             Facsimile: (404) 815-6555

                                             Counsel to the Debtor and Debtor in Possession


  IMPAC 6095416v.1
